___________

                            No. 95-2727
                            ___________

United States of America,         *
                                  *
          Appellee,               *
                                  *   Appeal from the United States
     v.                           *   District Court for the
                                  *   Eastern District of Missouri.
Ewen P. Barnett,                  *
                                  *          [UNPUBLISHED]
          Appellant.              *


                            ___________

                   Submitted:   February 14, 1996

                       Filed: February 20, 1996
                            ___________

Before FAGG, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

     After pleading guilty to making a false loan application in
violation of 18 U.S.C. §§ 1014 and 2, and to conspiring to make a
fraudulent loan application in violation of 18 U.S.C. § 371, Ewen
P. Barnett was sentenced to eight months imprisonment and ordered
to pay $10,000 restitution.    Barnett appeals only the order of
restitution, arguing that the district court1 failed to consider
the factors set forth in 18 U.S.C. § 3664(a) before imposing
restitution, or relied upon objected-to portions of Barnett's
presentence report (PSR) without resolving factual disputes as to
his ability to pay restitution.


     Having carefully reviewed the entire record and the parties'

     1
      The Honorable Jean C. Hamilton, Chief Judge, United States
District Court for the Eastern District of Missouri.
submissions on appeal, we conclude that the district court
considered the necessary factors and properly exercised its
discretion in imposing restitution. See 18 U.S.C. § 3664(a), (d);
United States v. French, 46 F.3d 710, 716 (8th Cir. 1995) (standard
of review); see also United States v. Manzer, 69 F.3d 222, 229
(8th Cir. 1995).       We are satisfied that the restitution
determination is supported by undisputed facts in the PSR.


     Accordingly, we affirm.


     A true copy.


          Attest:


               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-